Name: Commission Regulation (EEC) No 2213/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories (order Nos 40.0080, 40.0160 and 40.0220), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 26. 7. 91 Official Journal of the European Communities No L 203/53 COMMISSION REGULATION (EEC) No 2213/91 of 24 July 1991 re-establishing the levying of customs duties on products of categories (order Nos 40.0080 , 40 .0160 and 40.0220), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes : Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 8 , 16 and 22 (order Nos 40.0080, 40.0160 and 40.0220), originating in India, the relevant ceilings respectively amount to 1 917 000 pieces, 99 000 pieces and 649 tonnes ; Whereas on 17 June 1991 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against these ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India : HAS ADOPTED THIS REGULATION : Article 1 As from 29 July 1991 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category(unit) CN code Description 40.0080 8 (1 000 pieces) 6205 10 00 6205 20 00 6205 30 00 Men's or boys shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 40.0160 16 (1 000 pieces) 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 370, 31 . 12. 1990, p. 126. No L 203/54 Official Journal of the European Communities 26. 7 . 91 Order No Category(unit) CN code Description 40.0220 22 (tonnes) 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 3290 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic, fibres not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission